Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2021 is being considered by the examiner. 

Drawings
The drawings received on 3/14/2021 are accepted.

Specification
The specification filed on 3/14/2021 has been accepted.

Claim Objections
Claim 22 is objected to because of the following informalities: “IN input port”.  Appropriate correction is required.






Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-15, 17-19, 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim 1 is drawn to a method, Claim 22 is drawn to a system. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.

	Step 2A Prong One: Yes
	Independent claim 1 substantially recites the limitations: 
receiving transaction data from the subject POS terminal including an indication of a transaction time and a payment object used for each of at least one transaction on the subject POS terminal; 
receiving transaction data from at least one non-subject POS terminal for at least one transaction with the payment object, the transaction data including an indication of a transaction time, terminal text and payment object used for each of the at least one transaction on the non- subject POS terminal; 
determining the location of the subject POS terminal by extracting location information from the terminal texts from the at least one non-subject POS terminal based on a difference in the transaction time between the at least one transaction of the subject POS terminal and the at least one transaction of the non-subject POS terminal.  

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(b) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
(c) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 

Claims 1 and 22 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are direct to a series of steps for obtaining data information and using data to determine time and location. These steps includes concepts performed in the human mind (including an observation, , which are considered Mental Processes and Organizing Certain methods of organizing activity. The steps include concepts performed by calculating time difference of data which are considered Mathematical Concepts. 
That is, other than reciting “POS terminal, computer system, payment object, processor”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations “receiving transaction data, time object used, terminal text, determining location by extracting location information from text”, in this context allows a first person to perform all of this steps, to receive information from another person and read information obtained, which encompasses Certain Methods Of Organizing Human Activity. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-15, 17-19, 21-22, the additional elements recited in the claims beyond the judicial exception appear to be: POS terminal, computer system, payment object, processor.
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-15, 17-19, 21-22 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Therefore, regarding Claims 1-15, 17-19, 21-22, the abstract idea is not integrated into a practical application and thus Claims 1-15, 17-19, 21-22 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements POS terminal, computer system, payment object, processor are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [73, 77, 80, 1-73], Fig. 11-12.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-15, 17-19, 21 do not add “significantly more” to the eligibility of claims 1 and 22, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15, 17-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 19 recite the term "plausible”, which is a relative term which renders the claim indefinite.  The term "plausible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al. (U.S. Patent Publication No. 2012/0084117), in view of Wagner (U.S. Patent Publication No. 2017/0236124).


claims 1-3 and 21-22, Tavares teaches a method for determining a location of a subject point-of-sale (POS) terminal, the method comprising: 
receiving transaction data from the subject POS terminal including an indication of a transaction time and a payment object used for each of at least one transaction on the subject POS terminal; (Each POS terminal is configured to collect transaction data as a function of transactions effectuated via the POS terminal. The POS dataset for each of the POS terminals comprises the terminal data and the transaction data, [26]).
receiving transaction data from at least one non-subject POS terminal for at least one transaction with the payment object, the transaction data including an indication of a transaction time, terminal text and payment object used for each of the at least one transaction on the non-subject POS terminal; (Each POS dataset comprises a merchant identifier, an account identifier, a transaction amount, and a time of day for the transaction, [0008], The POS dataset for each of the POS terminals includes the terminal data and the transaction data for the respective POS terminal..payment instrument, [29, 97, 109], 
determining the location based on a difference in the transaction time between the at least one transaction of the subject POS terminal and the at least one transaction of the non-subject POS terminal, (The host computer system evaluates the datasets for transactions involving the same account identifiers over a defined time to determine when and where the same account identifiers were used…account numbers that were used with two different merchant identifiers having the same merchant classification occurred during the defined time…determine point of location usage [8-10].


However, Wagner teaches a remotely located service computer may receive location updates from one or more mobile devices associated with users. This location information may be matched with transaction information received from the terminals. This matching information may then be used to determine a current, accurate location of the merchant point of sale, [5, 41]; When this data is aggregated with data from past transactions from that terminal 120, the terminal location may be approximated as an average location, [47, 58-59, 67].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of Tavares, to include the limitations, as taught by Wagner, in order to accurately determine location of the particular terminal, (Wagner, [3]).

Regarding claim 4-5, Tavares does not explicitly teach, however Wagner teaches determining the location of the subject POS terminal further comprises updating the location using the transaction data from transactions with the payment object from the 
Regarding claim 6, Tavares teaches creating multiple pairs of transactions, each pair comprising one transaction of the subject POS terminal by a payment object and one transaction of one of the multiple non-subject POS terminals by the same payment object, (see two groups, 207-212).
Regarding claim 7, Tavares teaches creating the multiple pairs of transactions comprises creating only those pairs of transactions where the transactions are not more than a threshold number of transactions apart from each other in a sequence of transactions by that payment object, ([157-158]).
Regarding claim 8, Tavares teaches comprising excluding transactions where a payment object was not present, ([64], Fig. 31, payment types is filtered from the report). 
Regarding claim 9, Tavares teaches calculating a time difference between the transactions of each of the multiple pairs of transactions and determining the location of the subject POS terminal based on the time difference, ([8-10]).
Regarding claim 10, Tavares teaches removing pairs with transactions over a first threshold number of transactions of the same non-subject POS terminal;  5removing pairs with transactions over a second threshold number of transactions of the same brand as identified from the terminal text; removing pairs with transactions over a third threshold number of transactions per terminal after a fourth threshold number of transactions; removing pairs of transactions over a fifth threshold number of pairs, [132].  
claim 11, Tavares teaches converting the terminal text of each non-subject POS terminal into multiple terminal text tokens, [163-164]).  
Regarding claim 12-15, 17-19, Tavares does not explicitly teach, however, Wagner teaches  matching the multiple terminal text tokens to predefined location tokens to identify one or more matching location tokens for each terminal text of the non-subject POS terminals, [5]; associating each of the one or more matching location tokens with a geographical location, (translate location information into a geographic or physical address, [47]); calculating a plausibility score based on a distance between the geographical location of each of the one or more matching location tokens and a candidate location for the subject POS terminal, [63-67]; the plausibility score is based on the time difference and distance or travel speed or both, and indicates whether a trip between locations within the time difference is plausible [63-67], determining a plausibility weight by combining the plausibility scores of multiple transactions of non-subject terminals for one candidate location of the subject terminal, [62]; the plausibility score comprises calculating a weighted average that is weighted by a weight value for each transaction, [63-65]; calculating an average plausible time difference based on the plausibility weight for each of multiple candidate locations, and determining the location of the subject POS terminal comprises selecting the candidate location with the highest plausibility weight and/or lowest average plausible time difference, [59-60). 
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILENA RACIC/Patent Examiner, Art Unit 3627  




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627